    Case: 4:20-cv-01949-NCC Doc. #: 3 Filed: 01/21/21 Page: 1 of 5 PageID #: 5



                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                               )
                                                          )
                  Plaintiff,                              )
                                                          )
        V.                                                )             No. 4:20-cv-01949-NCC
                                                          )
                                                                                      I
JEFFERSON COUNTY COURTS, et al.,                          )                          I

                                                          )
                 Defendants.                              )

                                     MEMORANDUM AND ORDER

        This matter is before the Court on the motion of plaintiff Joseph Michael Devon Engel for

leave to commence this civil action without prepayment of the required filing fee. 1 Having

reviewed plaintiffs previous filings, the Court has determined that plaintiff, while incarcerated,

has brought three or more civil actions that were dismissed as frivolous, malicious, or for failure

to state a claim. Accordingly, for the reasons discussed below, the Court will deny plaintiffs

motion for leave to proceed in forma pauperis, and dismiss his complaint without prejudice to the

filing of a fully-paid complaint. See 28 U.S.C. § 1915(g).

                                                 The Complaint

        Plaintiff is a self-represented litigant who is currently incarcerated at the Eastern Reception,

Diagnostic and Correctional Center in Bonne Terre, Missouri. He is a prolific filer oflawsuits, and

since September 9, 2020, has filed over 130 cases in the United States District Court for the Eastern

District of Missouri.




1
  Plaintiff has not submitted a separate motion for leave to proceed in forma pauperis. However, in the body of his
complaint, plaintiff states: "Application to proceed in District Court without prepaying fees or costs. I am being held
[at] ERDCC [and] only get $5.00 dollars a month." (Docket No. I at I). The Court has construed this as a motion for
leave to commence this civil action without prepayment of the required fee.
  Case: 4:20-cv-01949-NCC Doc. #: 3 Filed: 01/21/21 Page: 2 of 5 PageID #: 6



       Plaintiff brings this action pursuant to 42 U.S.C. § 1983, naming a total of thirteen

defendants: the Jefferson County Jail Administration; the Jefferson County Sheriffs Department;

the Jefferson County Sheriff; the Jefferson County Undersheriff; the Jefferson County District

Courts; the Missouri District Courts; the Assistant Attorney General; the Attorney General; the

Lieutenant Governor; the Governor; the Missouri House Representative; and both Missouri

Senators. (Docket No. 1 at 2). Defendants are sued in both their individual and official capacities.

(Docket No. 1 at 1).

       In the complaint, plaintiff alleges that the use of "video court" is "not right" because it

causes "to[o] many mistakes." (Docket No. 1 at 2). He further states that he has a "right to be in a

court room in front of a judge." According to plaintiff, video is not professional, and he did not

have the opportunity to see a lawyer ahead of time. He also claims that when he was sentenced,

the judge and other people were laughing.

       Plaintiff states that video court is mental "raping," and that it has caused him mental health

trauma, PTSD, and nightmares. As a result, he seeks trillions of dollars in damages.

                                             Discussion

       Plaintiff seeks leave to commence this 42 U.S.C. § 1983 action without prepayment of the

required filing fee. However, plaintiff has filed at least three prior cases that were dismissed on the

basis of frivolity, maliciousness, or failure to state a claim. As such, his motion to proceed in forma

pauperis must be denied, and this case dismissed without prejudice to plaintiff refiling a fully-paid

complaint.

    A. 28 U.S.C. § 1915(g)

        The Prison Litigation Reform Act (PLRA) "enacted a variety of reforms designed to filter

out the bad [prisoner] claims and facilitate consideration of the good." Jones v. Bock, 549 U.S.



                                                  2
  Case: 4:20-cv-01949-NCC Doc. #: 3 Filed: 01/21/21 Page: 3 of 5 PageID #: 7



199,204 (2007). One of these reforms is what is commonly known as the "three strikes" provision

of 28 U.S.C. § 1915(g). Orr v. Clements, 688 F.3d 463, 464 (8 th Cir. 2012). Section 1915(g)

provides:

               In no event shall a prisoner bring a civil action or appeal a judgment
               in a civil action or proceeding under this section if the prisoner has,
               on 3 or more prior occasions, while incarcerated or detained in any
               facility, brought an action or appeal in a court of the United States
               that was dismissed on the grounds that it is frivolous, malicious, or
               fails to state a claim upon which relief may be granted, unless the
               prisoner is under imminent danger of serious physical injury.

28 U.S.C. § 1915(g). This section does not apply unless the inmate litigant has three strikes at the

time he filed his lawsuit or appeal. Campbell v. Davenport Police Dep 't, 471 F.3d 952, 952 (8 th

Cir. 2006). However, "[a] prior dismissal on a statutorily enumerated ground counts as a strike

even if the dismissal is the subject of an appeal." Coleman v. Tollefson, 135 S.Ct. 1759, 1763

(2015). In other words, "a prisoner who has accumulated three prior qualifying dismissals under §

1915(g) may not file an additional suit in fonna pauperis while his appeal of one such dismissal is

pending." Id. at 1765. For purposes of this section, a dismissal for failure to state a claim counts

as a strike whether the dismissal was with prejudice or without. Lomax v. Ortiz-Marquez, 140 S.Ct.

1721, 1723 (2020).

   B. Plaintiff's Previous "Strikes"

       As noted above, since September 9, 2020, plaintiff has filed numerous civil actions in

fonna pauperis in this Court. His total number of cases now exceeds 130 civil actions. By

December 21, 2020, at least three of those cases had been dismissed pursuant to 28 U.S.C. §

1915(e). Those cases are: (1) Engel v. Governor of Missouri, et al., No. 1:20-cv-217-HEA (E.D.

Mo. Dec. 15, 2020); (2) Engel v. United States of America, et al., No. 4:20-cv-1742-MTS (E.D.

Mo. Dec. 18, 2020); and (3) Engel v. Missouri Courts, et al., No. 4:20-cv-1258-SPM (E.D. Mo.



                                                  3
  Case: 4:20-cv-01949-NCC Doc. #: 3 Filed: 01/21/21 Page: 4 of 5 PageID #: 8



Dec. 21, 2020). The Court also notes that plaintiff was cautioned to avoid the practice of repeatedly

filing frivolous and malicious complaints. See Engel v. Missouri Courts, et al., No. 4:20-cv-1258-

SPM (E.D. Mo. Dec. 21, 2020).

       Plaintiff filed the instant action on December 29, 2020. By that date, however, plaintiff had

already accrued the three strikes listed above. Therefore, plaintiff cannot proceed in forma pauperis

unless the imminent danger exception applies.

   C. Imminent Danger

       Prisoners who have had three previous civil lawsuits or appeals dismissed as frivolous,

malicious, or for failure to state a claim must prepay the entire filing fee. Lyon v. Krol, 127 F.3d

763, 764 (8 th Cir. 1997). Nevertheless, pursuant to 28 U.S.C. § 1915(g), an indigent inmate who

has acquired three strikes may still file a lawsuit if he or she is under imminent danger of serious

physical injury. Higgins v. Carpenter, 258 F.3d 797, 800 (8 th Cir. 2001). This exception provides

a "safety valve for the three strikes rule to prevent impending harms." Martin v. Shelton, 319 F .3d

1048, 1050 (8 th Cir. 2003). However, for this exception to apply, an otherwise ineligible prisoner

must be in imminent danger at the time of filing. Ashley v. Dilworth, 147 F.3d 715, 717 (8 th Cir.

1998). Allegations of past imminent danger are not sufficient to trigger the exception to § 1915(g).

Id. Furthermore, the prisoner must present "specific fact allegations of ongoing serious physical

injury, or a pattern of misconduct evidencing the likelihood of imminent serious physical injury."

Martin, 319 F.3d at 1050.

       In this case, plaintiffs allegations do not demonstrate that plaintiff is in imminent danger

of serious physical injury, or that he is at any risk for an impending harm. To the contrary,

plaintiffs complaint regards his displeasure with the use of video court, and does not implicate

any actual or potential physical injury whatsoever. Because plaintiff has failed to show that the



                                                  4
  Case: 4:20-cv-01949-NCC Doc. #: 3 Filed: 01/21/21 Page: 5 of 5 PageID #: 9



exception to the three-strikes provision in § 191 S(g) applies to him, the Court will deny his motion

for leave to proceed in forma pauperis, and will dismiss this action without prejudice to plaintiff

refiling a fully-paid complaint.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed in forma pauperis

is DENIED.

       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice to

plaintiff refiling a fully-paid complaint. See 28 U.S.C. § 1915(g). A separate order of dismissal

will be entered herewith.

        IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

        Datedthid~yof~202~L~

              .                                   -R-~~-IE:::._L___WH_I_T_;;;E_ _ _ _ _ _ __
                                                  UNITED STATES DISTRICT filDGE




                                                  5
